 



  [tex10-11logo.jpg] PURCHASE ORDER



 





  PO No: RFQ No: Date Customer No: Description:   FPG 00038 6/26/2013 June 26,
2013 N/A EX250 Gas Turbine           Customer   Vendor   Ship-To Address        
                                                  Company:   Ener-Core Power Inc
  FlexEnergy Energy Systems   ENER-CORE POWER       Contact:   Douglas Hamrin  
Joe Skuza   Douglas Hamrin       Phone No:   949-616-3315   603-430-7112  
949-616-3315       Fax No:   949-616-3399               E-Mail:  
douglas.hamrin@ener-core.com   Joseph.skuza@flexEnergy.com           Address:  
9400 Toledo Way   30 New Hampshire Ave   9400 Toledo Way           Irvine, CA
92618   Portsmouth, NH, 03801   Irvine, CA, 92618                              
                                                Item Qty Description Part Number
FX Number Unit Cost Total Cost     1 1 EX250 Gas Turbine - 250SX (Proposal
20130626-1) 250SX N/A $307,252.00 $307,252.00     1 1 Engineering Service
(108hrs) (Proposal 20130626-1) n/a N/A $12,748.00 $12,748.00                    
                        Total: $320,000.00       Project: EECT - Production
order                           Comments: Gas Turbine    Requested by: Douglas
Hamrin Date: 6/26/2013                                                          
       Approved by: Boris Maslov Date: 6/24/2013                                
   

  



 

